


--------------------------------------------------------------------------------


 
PURCHASE OPTION AGREEMENT
 
THIS AGREEMENT (“Agreement”) is made and entered into as of the 1st day of
October, 2011, by and between Emeritus Corporation, a Washington corporation
("Emeritus") and Dale E Patterson, an individual ("Seller”).
 
RECITALS
 
A.           Seller is the owner of that certain land and improvements commonly
known as Garden Manor Assisted Living located at 10200 Chapman Avenue in Garden
Grove, CA and legally described in that Purchase and Sale Agreement attached
hereto as Exhibit A (collectively the “Property”).  The Property is currently
leased by Seller as Lessor to Cobbco, Inc., a wholly owned subsidiary of
Emeritus as Lessee, pursuant to that certain Assisted Living Facility Lease
dated as of October 1, 1997, as subsequently extended by letter dated February
15, 2007 (the “Lease”).
 
B.            Emeritus and Seller desire to enter into an option to purchase
agreement on the terms and conditions specified herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants of the parties set forth herein, IT IS HEREBY AGREED AS FOLLOWS:
 
1.  
GRANT OF OPTION

 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and upon the terms and conditions specified herein, Seller
does hereby grant to Emeritus or to any of its affiliates or subsidiaries
(including but not limited to Cobbco, Inc.,) that Emeritus may elect an
exclusive and irrevocable option to purchase the Property (the "Option").  In
the event that Emeritus fails to exercise the Option by the date specified in
Section 3 or fails to close after the exercise of the Option due to failure of
the conditions specified in Section 5, this Agreement shall terminate and
thereafter neither party shall have any further rights or obligations hereunder.
 
2.  
TERM OF THE OPTION

 
The term of the Option shall commence upon Emeritus’s receipt of a fully
executed copy of this Agreement and Seller’s receipt of the Option Payment (the
“Effective Date”) and shall automatically terminate without further action of
either party if the Option is not exercised in accordance with Section 3 (the
"Term").
 
3.  
EXERCISE OF THE OPTION

 
The option exercise period shall commence on January 1, 2022 (the “Option
Commencement Date”) and it not exercised shall expire on October 1, 2027 (the
“Initial Option Termination Date”); however if the Lease between Seller and
Emeritus is extended beyond September 30, 2027, the Option Period shall not
terminate on October 1, 2027 but shall instead terminate October 1, 2032 (the
“Extended Option Termination Date”).  If
 

 
1

--------------------------------------------------------------------------------

 

Emeritus exercises the Option, it shall do so by giving Seller written notice of
its election to exercise at any time between the Option Commencement Date and
the later of the Initial Option Termination Date or the Extended Option
Termination Date.
 
4.  
PURCHASE PRICE

 
4.1. In the event of the exercise of the Option and the Closing of the purchase
of the Property, the purchase price (the “Purchase Price”) for the Property
shall be Six Million Dollars ($6,000,000).
 
The purchase price shall be payable in cash at Closing.
 
5.  
EXECUTION OF PURCHASE AGREEMENT

 
Upon Emeritus’s exercise of the Option, the parties shall execute a Purchase and
Sale Agreement in the form attached hereto an Exhibit A (the “PSA”) and
thereafter the PSA shall govern the rights and obligations of the parties
hereto.  The closing date under the PSA shall be one hundred twenty (120) days
after the date the PSA is executed by the parties (the “Closing Date”).
 
6.           OPTION PAYMENT.
 
 Emeritus shall pay $1,000 as consideration for the Option to Purchase, said
consideration to be paid at time of execution of this Agreement
 
7.           REPRESENTATIONS, WARRANTIES AND COVENANTS
 
7.1. Seller hereby represents and warrants to Emeritus as follows; such
representations shall be true and correct as of the Effective Date and as of the
Closing Date:
 
7.1.1. Status.  Seller is an individual, who holds title to the property as sole
owner, residing in the state of California.
 
7.1.2. Authority.  Seller has full and sole power and authority to enter into
this Agreement and to carry out the terms hereof and the consummation of the
transaction provided for herein does not result in a breach of the terms and
conditions of nor constitute a default under or violation of Seller's governance
documents or any law, regulation, court order, mortgage, deed of trust, note,
bond, indenture, agreement, license or other instrument or obligation to which
Seller is a party or by which Seller or any of its assets may be bound or
affected. This Agreement is valid, binding and enforceable as against Seller in
accordance with its terms, except as such enforceability may be limited by
applicable creditors’ rights laws or principles of equity.
 
7.1.3. Title.  Seller has fee simple marketable title to the Property.
 
7.1.4. Litigation.  There is no litigation, investigation, or other proceeding
pending or, to the best of Seller's knowledge, threatened against or relating to
Seller which is material to the Property or this Agreement.
 
7 .2. Emeritus hereby represents and warrants to Seller as follows; such
representations shall be true and correct as of the Effective Date and as of the
Closing Date:

 
2

--------------------------------------------------------------------------------

 

7.2.1. Status.  Emeritus is a corporation duly organized and validly existing
under the laws of the state of Washington and is in good standing thereunder.
 
7.2.2. Authority.  Emeritus has full power and authority to execute and to
deliver this Agreement and all related documents, and as of the date of exercise
shall have full power and authority to carry out the transactions contemplated
herein and the same do not result in a breach of the terms and conditions of nor
constitute a default under or violation of Emeritus's Articles of Incorporation
or By-laws or any law, regulation, court order, mortgage, note, bond, indenture,
agreement, license or other instrument or obligation to which Emeritus is a
party or by which Emeritus or any of its assets may be bound or affected. This
Agreement is valid, binding and enforceable as against Emeritus in accordance
with its terms, except as such enforceability may be limited by applicable
creditors’ rights, laws or principles of equity.
 
7.2.3. Litigation.  There is no litigation, investigation or other proceeding
pending or threatened against or relating to Emeritus, its properties or
business which is material to this Agreement, or which would prevent Emeritus
from performing its obligations hereunder.
 
8.  
COVENANTS

 
8.1. Seller hereby covenants and agrees that between the Effective Date and the
earlier of the date on which the Option is exercised or the date of termination
of the Option, Seller will not take any action inconsistent with its obligations
hereunder or its obligations stated in the PSA.
 
8.2. Seller and Emeritus mutually covenant and agree as follows: (i) if any
event should occur, either within or without the knowledge or control of either
party, which would prevent fulfillment of the conditions to the exercise of the
Option or the PSA provided for herein, to use its or their reasonable efforts to
cure the same as expeditiously as possible; (ii) to cooperate fully with each
other in taking any actions which are or may be necessary to obtain the consent
of any government instrumentality or any other third party or to accomplish the
transaction contemplated by this Agreement; and (iii) to execute and deliver
written instructions to the Escrow Agent under the PSA if necessary or desirable
to complete the purchase and sale of the Property.
 
8.3. Upon the request of either party, the parties shall record a memorandum of
this Agreement in the real property records of Orange County, CA. reflecting the
existence of the Option granted hereunder, the identities of the parties, the
legal description of the Property, and the duration of the Option.
 
9.  
DEFAULT AND TERMINATION; DAMAGE OR DESTRUCTION

 
9.1. Failure to Perform:  A party who fails to perform in accordance with this
Agreement shall be in default. Where a default occurs, the non-defaulting party
may terminate this Agreement by providing ten (10) days written notice to the
defaulting party. However, despite the foregoing, the defaulting party shall
have ten (10) days to cure the default and, if
 

 
3

--------------------------------------------------------------------------------

 

9.2. default is cured within the ten (10) days, the non-defaulting party may not
terminate this Agreement.
 
9.3. Excuse of Default:  If the performance of the obligations of any party
under this Agreement are prevented or delayed by act of God, war, civil
insurrection, fire, flood, storm, strikes, lockouts or by any law, regulation or
order of any federal, state, county, municipal authority, or by any other cause
beyond the control of the affected party, that party's performance under this
Agreement shall be excused to the extent it is prevented or delayed.
 
10.  
BROKER

 
Each party represents and warrants to the other that it has not retained the
services of any broker or finder in connection with the transaction contemplated
by this Agreement and each agrees to pay any commission or finder's fee which
may be due on account of this Agreement to any broker or finder allegedly
employed by it and each party agrees to indemnify the other party against any
claim for any commission made by any broker allegedly employed by it.
 
11.  
MISCELLANEOUS

 
11.1. Notices.  Any notice, request or other communication to be given by any
party hereunder shall be in writing and shall be sent by registered or certified
mail, postage prepaid, by overnight courier guaranteeing overnight delivery or
by facsimile transmission (if confirmed verbally or in writing by mail as
aforesaid), to the addresses specified on the signature page. Notice shall be
deemed given three (3) business days after deposit in the mail, on the next day
if sent by overnight courier and on receipt if sent by facsimile (and confirmed
verbally or by mail as aforesaid).
 
11.2. Amendment.  This Agreement may not be amended or modified in any respect
whatsoever except by instrument in writing signed by the parties hereto. This
Agreement constitutes the entire agreement between the parties hereto and
supersedes all prior negotiations, discussions, writings and agreements between
them.
 
11.3. Assignment.  This Agreement is personal to Emeritus and Emeritus shall not
have the right to assign this Agreement, provided that Emeritus may without
further consent of seller, assign this Agreement to a wholly-owned subsidiary or
an affiliate.
 
11.4. Waiver.  The waiver by any party of any breach of any of the provisions of
this Agreement shall not constitute a continuing waiver or a waiver of any
subsequent breach of any provision of this Agreement.
 
11.5. Incorporation of Recitals/Exhibits.  Each recital set forth and exhibit
referenced in this Agreement is incorporated and becomes an integral part of
this Agreement.
 
11.6. Captions.  The captions of this Agreement are for convenience of reference
only and shall not define or limit any of the terms or provisions hereof.
 
11.7. Time of the Essence.  Time is of the essence of this Agreement and of all
of the covenants, conditions, terms and provisions of this Agreement.
 
11.8. Attorneys Fees.  If any litigation or other proceedings are commenced
between parties to this Agreement regarding the rights and duties of any party
pursuant to, related to or arising from this Agreement, then the prevailing
party with respect to the litigation or other proceedings, shall be entitled, in
addition to the relief granted, a reasonable sum for attorneys' fees and costs
of the litigation or other proceedings.
 
 

 
4

--------------------------------------------------------------------------------

 

11.9. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington.
 
11.10. Severability.  Should anyone or more of the provisions of this Agreement
be determined to be invalid, unlawful or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby.
 
11.11. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original; but such counterparts shall
together constitute but one and the same instrument.
 


[Signatures on following page]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereby execute this Agreement as of the day and
year first set forth above.


EMERITUS:


EMERITUS CORPORATION,
a Washington corporation


By:           /s/ Eric
Mendelsohn                                                                           
Its:           SVP Corporate
Development                                                                           


Address:
Emeritus Corporation
3131 Elliott Ave, Suite 500
Seattle, WA 98121
Attn: Eric Mendelsohn




SELLER:


Dale E. Patterson
An individual


/s/  Dale E. Patterson


Address:
3000 Deer Meadow
Dr.                                                                                                                                          
Danville,
Calif.                                                                      



 
6

--------------------------------------------------------------------------------

 
